679 So.2d 442 (1996)
James H. `Jim' BROWN, Commissioner of Insurance for the State of Louisiana and as Liquidator of Pelican State Mutual Insurance Company
v.
RISK EXCHANGE, INC., Ponchartrain Brokers, Ltd., Eva Odom, Patricia A. Miller, Vicky Dallmann, Janet Sentenn, Margaret Sentenn, Louis F. Bowler, Mary Bowler, Rosemary Bowler, Bruce Bowler, Kathleen Bowler, Michael P. Bowler, Nora B. Held, Lawrence E. Pratt, Walter L. Sentenn, Jr., Fred A. Rhoads, Vincent J. Serio, and Michael J. Bowler.
No. 96-C-1501.
Supreme Court of Louisiana.
September 20, 1996.
Denied.
CALOGERO, C.J., would grant the writ.
VICTORY, J., not on panel.